Citation Nr: AXXXXXXXX
Decision Date: 05/28/21	Archive Date: 05/28/21

DOCKET NO. 200406-80817
DATE: May 28, 2021

REMAND

Entitlement to service connection for disability manifested by lymphedema/edema of the lower extremities, to include varicose veins and post-phlebitic syndrome, is remanded. 

REASONS FOR REMAND

The Veteran served on active duty from October 1971 to March 1977.    

This matter is on appeal before the Board of Veterans Appeals (Board) from a March 2020 statement of the case (SOC) issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This case is being reviewed under the Appeals Modernization Act (AMA), which became effective February 19, 2019.  Following the March 2020 SOC, the Veteran submitted an April 2020 appeal to the Board and selected hearing lane review.  A Board virtual hearing was then held in January 2021; a transcript of the hearing is of record.  Due to the Veteran's selection of hearing lane review, review of his appeal is limited to the evidence on record at the time of the March 2020 SOC and any evidence submitted within 90 days of the January 2021 hearing. 38 C.F.R. § 20.202(b)(2).

Entitlement to service connection for lymphedema is remanded.

At the January 2021 Board hearing the Veteran testified that around the end of 1974 or early 1975, he slipped off the back of an aircraft behind the right wing.  He landed feet first and fell forward.  The Veteran's representative estimated that based on the type of aircraft the Veteran was working on, he would have fallen at least 10 feet straight down landing on his feet.  He immediately stood up after the fall and checked to see that he had not broken any bones.  He shook off the injury and went back to work, continuing his inspections because he was responsible for the aircraft.  The fall occurred at approximately 6 or 6:30 in the morning and he continued working until approximately 4 pm.

Upon leaving work, he drove home and by the time he got home, his legs were swollen to the point where he could not remove his fatigue pants.  His wife had to take a pair of scissors and cut both pantlegs so he could remove his pants.  He reported that the night following the fall his legs swelled up terribly.  The Veteran thought that the injury happened on a Friday and then by his next workday on Monday, the swelling had gone down after being off his feet all weekend.  

The Veteran indicated that he then noticed his legs change color around 1978 or so.  He reported that he used to go up to a nearby lake and sit on the docks.  When doing this, his family noticed that his legs had freckles on them, between his knee and his foot.  The Veteran noted that the freckles eventually merged together, and his legs subsequently turned brown down to his ankles.  This was where the capillaries were leaking, and the blood was underneath his skin.  The Veteran noted that this was still present currently and his lymphatic fluid did not come back up the leg like it should.  He reported that he had leg pumps that he wore every day to push the fluid up.

The Veteran indicated that he was first diagnosed with varicose veins in approximately 2008 and that between 1978 and 2008, the legs started to discolor and got darker through the years.  The Veteran reported that was seen for lower back issues in service shortly after the fall and that back issues can be associated with lymphedema.  He also testified that his lymphedema has progressed to neuropathy in the feet.  He indicated that his feet had been numb for about 10 years.  He reported that in the past two months he has had stabbing pains from the peripheral neuropathy.  Additionally, he indicated that he had recently had to have an amputation of the last toe on his right foot.

At a March 2009 private medical visit, the Veteran complained of restless leg syndrome and his eyes collecting fluid overnight.  Physical examination showed brawny skin changes with discoloration in the lower extremities below the knees.  The physician diagnosed the Veteran with stasis dermatitis and this diagnosis was discussed with the Veteran.   

At a September 2009 private follow up visit, the Veteran reported a couple of weeks of worsening sores of the left lower leg.  He noted small areas that were just like irritated skin or dry skin medially and laterally in the left lower leg.  Later the areas broke down and were weeping with some redness.  The swelling in the legs the Veteran had been experiencing was noted to be about the same in degree and the Veteran did not feel that the legs had been more swollen other than maybe a little more tense.  Physical examination showed chronic thickened lower legs.  There were areas of skin breakdown on the medial and lateral lower left leg.  There was some warmth with granulation tissue seen in the wounds.  There was some clear serosanguinous ooze from a few spots anteriorly and medially.  Distally the extremities were not cool.  The diagnostic assessments were edema present, stasis dermatitis, and cellulitis.

At a November 2015 private medical visit, the Veteran reported bilateral lower extremity swelling for years since an injury in the military.  More recently he was suffering from a large ulcer on the left calf.  The diagnostic assessments were venous ulcer of the left lower extremity and venous ulcer of the right lower extremity.  

A January 2016 private medical procedure note shows that the Veteran was found to have a left lower extremity venous ulcer, varicose veins.  A successful ablation of the left greater saphenous vein was performed.  

At a March 2020 VA examination, the diagnoses were varicose veins and post phlebitic syndrome.  The Veteran reported the fall off the aircraft in service and that in 2011, he was noted to have ulcers and lymphedema at the Ellis Wound Care Center.  He indicated that lesions appeared on both inner lower legs and other aspects.  It was also noted that the Veteran had an ulcer on the left lateral calf and that vein stripping of the entire left leg was performed in 2015 with varicose veins now forming.  The examiner found that the Veteran had persistent stasis pigmentation, persistent ulceration and persistent edema that was incompletely relieved by elevation of the extremity.  

The examiner opined that it was less likely than not that the Veteran's bilateral lymphedema was related to, incurred in, or caused by his military service.  The examiner noted that there were no medical records from 1974 to 2011 that indicated a causative nexus.  The examiner indicated that the literature did not support a fall, landing on both feet from 10 feet high would create lymphedema 45 years later.  

The Board concludes that the March 2020 VA opinion is inadequate because it did not properly consider the Veteran's reports of the history of his in-service injury and progression thereafter.  

The matter is remanded for the following action:

(Continued on the next page)

 

Obtain an addendum to the March 2020 VA opinion.  The Veteran should be scheduled for another examination if determined necessary.

After reviewing the body of this remand, to include the Veteran's reported history of his in-service fall and the progression the symptomatology of his lower extremities as detailed in the remand body above, the examiner should opine as to whether it is at least as likely as not that his current disability manifested by lymphedema/edema of the lower extremities, to include varicose veins and post-phlebitic syndrome, began during service.  The examiner should explain why or why not.

 

 

S. HENEKS

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	Dan Brook, Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.